Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Office Action
Claims 1-20 are pending in this case.
Claims
Claim Amendments filed on 05/25/2022 are accepted.
Priority
No foreign priority is claimed.
Double Patenting
No Double patenting issues.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Azadeh Khadem on 07/25/22.	Please amend the application as follow:
1. (Currently Amended) A data processing system comprising: 
a processor; and 
a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor, cause the data processing system to perform functions of: 
receiving a request to begin navigating a visualization graph, the visualization graph displaying a plurality of items of information, each of the plurality of items of information being displayed as a node and the visualization graph representing a connection between nodes; 
identifying a central node in the visualization graph; 
in response to identifying the central node, automatically and without user input determining a navigation order for the visualization graph based on at least one of a strength of the connection and a type of the connection between an item of information associated with the central node and items of information associated with non-central nodes; 
assisting a user to dynamically navigate the visualization graph by starting to navigate the visualization graph at the central node and continuing to navigate the visualization graph to the non-central nodes in accordance with the determined navigation order and in response to user input; and 
as the user begins navigation the visualization graph in accordance with the determined navigation order, providing an audio description of the node or the connection in the visualization graph at one or more steps in the navigation to provide accessibility to the visualization graph for visually impaired individuals;
wherein the strength of connection between the item of information associated with the central node and an item of information associated with a non- central node is determined by analyzing at least one of a number of people who have confirmed the connection, the number of people who are associated with both the item of information associated with the central node and the item of information associated with the non-central node.

8. (Currently Amended) A method for providing accessibility to a visualization graph, comprising:
receiving a request to begin navigating the visualization graph, the visualization graph displaying a plurality of items of information, each of the plurality of items of information being displayed as a node and the visualization graph representing a connection between nodes;
identifying a central node in the visualization graph;
in response to identifying the central node, automatically and without user input determining a navigation order for the visualization graph based on at least one of a strength of the connection and a type of the connection between an item of information associated with the central node and items of information associated with non-central nodes;
assisting a user to dynamically navigate the visualization graph by starting to navigate the visualization graph at the central node and continuing to navigate the visualization graph to the non-central nodes in accordance with the determined navigation order and in response to user input; and
as the user begins navigation the visualization graph in accordance with the determined navigation order, providing an audio description of the node or the connection in the visualization graph at one or more steps in the navigation c to provide accessibility to the visualization graph for visually impaired individuals;
wherein the strength of connection between the item of information associated with the central node and an item of information associated with a non- central node is determined by analyzing at least one of a number of people who have confirmed the connection, the number of people who are associated with both the item of information associated with the central node and the item of information associated with the non-central node.

15. (Currently Amended) A non-transitory computer readable medium on which are stored
instructions that, when executed, cause a programmable device to:
receive a request to begin navigating a visualization graph, the visualization graph displaying a plurality of items of information, each of the plurality of items of information being displayed as a node and the visualization graph representing a connection between nodes;
identify a central node in the visualization graph;
in response to identifying the central node, automatically and without user input determine a navigation order for the visualization graph based on at least one of a strength of the connection and a type of the connection between an item of information associated with the central node and items of information associated with non-central nodes; 
assist a user to dynamically navigate the visualization graph by starting to navigate the visualization graph at the central node and continuing to navigate the visualization graph to the non-central nodes in accordance with the determined navigation order and in response to user input; and
as the user begins navigation the visualization graph in accordance with the determined navigation order, provide an audio description of the node or the connection in the visualization graph at one or more steps in the navigation to provide accessibility to the visualization graph for visually impaired individuals;
wherein the strength of connection between the item of information associated with the central node and an item of information associated with a non- central node is determined by analyzing at least one of a number of people who have confirmed the connection, the number of people who are associated with both the item of information associated with the central node and the item of information associated with the non-central node.

21. (Cancelled)
			Reasons for Allowance
Claims 1-20 have been considered and deemed allowable. The following is an examiner’s statement of reasons for allowance:
It is the examiner’s opinion that the art of record considered as a whole, or alone or in combination, neither anticipates nor rendered obvious the specific details taught by the Applicant. Examiner finds no single prior art reference teaching of the claims as recited in the independent claims. Furthermore, Examiner finds Applicant’s arguments filed 05/25/2022 persuasive.
Bisca et al.  (US 2014/0372956) – Reference teaches dislaying visuallziation graph with plurality of nodes with relationships between the nodes. It also teaches determining navigation order with user assistance. However, it does not teach the rest of the claims in combination.
Heimendinger (US 2010/0134261) - Reference teaches navigational graphs and providing audio output during navigation of a visualization graph. However, it does not teach the rest of the claims in combination.
Govrin et al. (US 2014/0222433) – Reference teaches determining navigation order and performing actions based on navigation order. However, it does not teach the rest of the claims in combination.

Conclusion
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 07/29/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156